 



Exhibit 10.4

            Warrant No. [     ]   Number of Shares: [          ]
(subject to adjustment)       Date of Issuance: October ___, 2007          
Original Issue Date (as defined in subsection
2(a)): October ___, 2007    

Aastrom Biosciences, Inc.
Common Stock Purchase Warrant
(Void after [___])
     Aastrom Biosciences, Inc., a Michigan corporation (the “Company”), for
value received, hereby certifies that [                    ], or its registered
assigns (the “Registered Holder”), is entitled, subject to the terms and
conditions set forth below, to purchase from the Company, at any time or from
time to time after the six-month and one day anniversary of the date of issuance
and on or before 5:00 p.m. (New York time) on April [  ], 2013 (the “Exercise
Period”), [     ] shares of Common Stock, no par value per share, of the Company
(“Common Stock”), at a purchase price of $[_______] per share. The shares
purchasable upon exercise of this Warrant, and the purchase price per share,
each as adjusted from time to time pursuant to Section 2 of this Warrant, are
hereinafter referred to as the “Warrant Shares” and the “Purchase Price,”
respectively. This Warrant is one of a series of Warrants issued by the Company
in connection with an offering of Common Stock, pursuant to (and shall be
entitled to certain applicable rights contained in) those certain purchase
agreements dated as of October [    ], 2007 (the “Purchase Agreements”), each
between the Company and the investor signatory thereto, and of like tenor,
except as to the number of shares of Common Stock subject thereto (collectively,
the “Company Warrants”).
     1. Exercise.
          (a) Exercise for Cash. The Registered Holder may, at its option, elect
to exercise this Warrant, in whole or in part and at any time or from time to
time during the Exercise Period, by surrendering this Warrant, with the purchase
form appended hereto as Exhibit I duly executed by or on behalf of the
Registered Holder, at the principal office of the Company, or at such other
office or agency as the Company may designate, accompanied by payment in full,
in lawful money of the United States, of the Purchase Price payable in respect
of the number of Warrant Shares purchased upon such exercise. A facsimile
signature of the Registered Holder on the purchase form shall be sufficient for
purposes of exercising this Warrant, provided that the Company receives the
Registered Holder’s original signature within three (3) business days
thereafter.
          (b) Cashless Exercise.
               (i) In the event that the Registration Statement relating to the
Warrants is no longer effective under the Securities Act of 1933, as amended,
the Registered Holder may, at its option, elect to exercise this Warrant, in
whole or in part, during the Exercise Period, on a cashless basis, by
surrendering this Warrant, with the purchase form appended

 



--------------------------------------------------------------------------------



 



hereto as Exhibit I duly executed by or on behalf of the Registered Holder, at
the principal office of the Company, or at such other office or agency as the
Company may designate, by canceling a portion of this Warrant in payment of the
Purchase Price payable in respect of the number of Warrant Shares purchased upon
such exercise. In the event of an exercise pursuant to this subsection 1(b), the
number of Warrant Shares issued to the Registered Holder shall be determined
according to the following formula:
X = Y(A-B)
            A

         
Where:
  X =   the number of Warrant Shares that shall be issued to the Registered
Holder;
 
       
 
  Y =   the number of Warrant Shares for which this Warrant is being exercised
(which shall include both the number of Warrant Shares issued to the Registered
Holder and the number of Warrant Shares subject to the portion of the Warrant
being cancelled in payment of the Purchase Price);
 
       
 
  A =   the Fair Market Value (as defined below) of one share of Common Stock;
and
 
       
 
  B =   the Purchase Price then in effect.

               (ii) The Fair Market Value per share of Common Stock shall be
determined as follows:
                    (1) If the Common Stock is listed on a national securities
exchange, the Nasdaq National Market or another nationally recognized trading
system as of the Exercise Date, the Fair Market Value per share of Common Stock
shall be deemed to be the closing price per share of Common Stock thereon on the
trading day immediately preceding the Exercise Date (provided, that, if no such
price is reported on such day, the Fair Market Value per share of Common Stock
shall be determined pursuant to clause (2) below).
                    (2) If the Common Stock is not listed on a national
securities exchange, the Nasdaq National Market or another nationally recognized
trading system as of the Exercise Date, the Fair Market Value per share of
Common Stock shall be deemed to be the amount most recently determined by the
Board of Directors of the Company (the “Board”) to represent the fair market
value per share of the Common Stock (including without limitation a
determination for purposes of granting Common Stock options or issuing Common
Stock under any plan, agreement or arrangement with employees of the Company);
and, upon request of the Registered Holder, the Board (or a representative
thereof) shall, as promptly as reasonably practicable but in any event not later
than 10 days after such request, notify the Registered Holder of the Fair Market
Value per share of Common Stock and furnish the Registered Holder with
reasonable documentation of the Board’s determination of such Fair Market Value.
Notwithstanding the foregoing, if the Board has not made such a determination
within the three-month period prior to the Exercise Date, then (A) the Board
shall make, and shall provide or cause to be provided to the Registered Holder
notice of, a determination of the Fair Market

-2-



--------------------------------------------------------------------------------



 



Value per share of the Common Stock within 15 days of a request by the
Registered Holder that it do so, and (B) the exercise of this Warrant pursuant
to this subsection 1(b) shall be delayed until such determination is made and
notice thereof is provided to the Registered Holder. Notwithstanding the
foregoing, in the event the Registered Holder disagrees with the determination
of the Board as to the calculation of Fair Market Value for purposes of this
subsection (2), Fair Market Value shall be determined by any member of the NASD
or other nationally recognized appraisal firm selected mutually by the holders
of Company Warrants holding 60% of the number of shares of Common Stock then
subject to Company Warrants and the Company or, if they cannot agree upon such
selection, as selected by two such members of the NASD or nationally recognized
appraisal firm, one of which shall be selected by the holders of Company
Warrants holding 60% of the number of shares of Common Stock then subject to
Company Warrants and one of which shall be selected by the Company.
          (c) Exercise Date. Each exercise of this Warrant shall be deemed to
have been effected immediately prior to the close of business on the day on
which this Warrant shall have been surrendered to the Company as provided in
subsection 1(a) or 1(b) above (the “Exercise Date”). At such time, the person or
persons in whose name or names any certificates for Warrant Shares shall be
issuable upon such exercise as provided in subsection 1(c) below shall be deemed
to have become the holder or holders of record of the Warrant Shares represented
by such certificates.
          (d) Issuance of Certificates. As soon as practicable after the
exercise of this Warrant in whole or in part, and in any event within three
(3) business days thereafter, the Company, at its expense, will cause to be
issued in the name of, and delivered to, the Registered Holder, or as the
Registered Holder (upon payment by the Registered Holder of any applicable
transfer taxes) may direct:
               (i) a certificate or certificates for the number of full Warrant
Shares to which the Registered Holder shall be entitled upon such exercise plus,
in lieu of any fractional share to which the Registered Holder would otherwise
be entitled, cash in an amount determined pursuant to Section 3 hereof; and
               (ii) in case such exercise is in part only, a new warrant or
warrants (dated the date hereof) of like tenor, calling in the aggregate on the
face or faces thereof for the number of Warrant Shares equal (without giving
effect to any adjustment therein) to the number of such shares called for on the
face of this Warrant minus the number of Warrant Shares for which this Warrant
was so exercised.
               provided, that, in addition to any other rights available to the
Registered Holder, if the Company fails to deliver to the Registered Holder a
certificate or certificates representing the Warrant Shares pursuant to an
exercise by the close of business on the third Trading Day after the date of
exercise, and if after such third Trading Day the Registered Holder is required
by its broker to purchase (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Registered Holder of
the Warrant Shares which the Registered Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (1) pay in cash to the Registered
Holder the amount by which (x) the Registered Holder’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased exceeds (y) the amount obtained by multiplying (A) the number of
Warrant Shares that the Company was required to deliver to the Registered Holder
in connection with the exercise at issue times (B) the price at which the sell
order giving rise to such purchase obligation was executed, and (2) at the
option of the Registered Holder, either reinstate the portion of the Warrant and
equivalent number of Warrant Shares for which such exercise was not honored or
deliver to the Registered Holder the number of shares of Common Stock that would
have been issued had the Company timely complied with its exercise and delivery
obligations hereunder. For example, if the Registered Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted exercise of shares of Common Stock with an aggregate sale price
giving rise to such purchase obligation of $10,000, under clause (1) of the
immediately preceding sentence the Company shall be required to pay the
Registered Holder $1,000. The Registered Holder shall provide the Company
written notice indicating the amounts payable to the Registered Holder in
respect of the Buy-In, together with applicable confirmations and other evidence
reasonably requested by the Company. Nothing herein shall limit a Registered
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof. “Trading Day” means a day on which the
Common Stock is traded on a Trading Market. “Trading Market” means the following
markets or exchanges on which the Common Stock is listed or quoted for trading
on the date in question: the Nasdaq Capital Market, the AMEX, the New York Stock
Exchange or the Nasdaq National Market.
     2. Adjustments.
          (a) Adjustment for Stock Splits and Combinations. If the Company shall
at any time or from time to time after the date on which this Warrant was first
issued (or, if this Warrant was issued upon partial exercise of, or in
replacement of, another warrant of like tenor, then the date on which such
original warrant was first issued) (the “Original Issue Date”) effect a
subdivision of the outstanding Common Stock, the Purchase Price then in effect
immediately before that subdivision shall be proportionately decreased. If the
Company shall at any time or from time to time after the Original Issue Date
combine the outstanding shares of Common Stock, the Purchase Price then in
effect immediately before the combination shall be

-3-



--------------------------------------------------------------------------------



 



proportionately increased. Any adjustment under this paragraph shall become
effective at the close of business on the date the subdivision or combination
becomes effective.
          (b) Adjustment for Certain Dividends and Distributions. In the event
the Company at any time, or from time to time after the Original Issue Date
shall make or issue, or fix a record date for the determination of holders of
Common Stock entitled to receive, a dividend or other distribution payable in
additional shares of Common Stock, then and in each such event the Purchase
Price then in effect immediately before such event shall be decreased as of the
time of such issuance or, in the event such a record date shall have been fixed,
as of the close of business on such record date, by multiplying the Purchase
Price then in effect by a fraction:
                    (1) the numerator of which shall be the total number of
shares of Common Stock issued and outstanding immediately prior to the time of
such issuance or the close of business on such record date, and
                    (2) the denominator of which shall be the total number of
shares of Common Stock issued and outstanding immediately prior to the time of
such issuance or the close of business on such record date plus the number of
shares of Common Stock issuable in payment of such dividend or distribution;
provided, however, that if such record date shall have been fixed and such
dividend is not fully paid or if such distribution is not fully made on the date
fixed therefor, the Purchase Price shall be recomputed accordingly as of the
close of business on such record date and thereafter the Purchase Price shall be
adjusted pursuant to this paragraph as of the time of actual payment of such
dividends or distributions.
          (c) Adjustment in Number of Warrant Shares. When any adjustment is
required to be made in the Purchase Price pursuant to subsections 2(a) or 2(b),
the number of Warrant Shares purchasable upon the exercise of this Warrant shall
be changed to the number determined by dividing (i) an amount equal to the
number of shares issuable upon the exercise of this Warrant immediately prior to
such adjustment, multiplied by the Purchase Price in effect immediately prior to
such adjustment, by (ii) the Purchase Price in effect immediately after such
adjustment.
          (d) Adjustments for Other Dividends and Distributions. In the event
the Company at any time or from time to time after the Original Issue Date shall
make or issue, or fix a record date for the determination of holders of Common
Stock entitled to receive, a dividend or other distribution payable in
securities of the Company (other than shares of Common Stock) or in cash or
other property (other than regular cash dividends paid out of earnings or earned
surplus, determined in accordance with generally accepted accounting
principles), then and in each such event provision shall be made so that the
Registered Holder shall receive upon exercise hereof, in addition to the number
of shares of Common Stock issuable hereunder, the kind and amount of securities
of the Company, cash or other property which the Registered Holder would have
been entitled to receive had this Warrant been exercised on the date of such
event and had the Registered Holder thereafter, during the period from the date
of such event to and including the Exercise Date, retained any such securities
receivable

-4-



--------------------------------------------------------------------------------



 



during such period, giving application to all adjustments called for during such
period under this Section 2 with respect to the rights of the Registered Holder.
          (e) Adjustment for Reorganization. If there shall occur any
reorganization, recapitalization, reclassification, consolidation or merger
involving the Company in which the Common Stock is converted into or exchanged
for securities, cash or other property (other than a transaction covered by
subsections 2(a) or 2(d)) (collectively, a “Reorganization”), then, following
such Reorganization, the Registered Holder shall receive upon exercise hereof
the kind and amount of securities, cash or other property which the Registered
Holder would have been entitled to receive pursuant to such Reorganization if
such exercise had taken place immediately prior to such Reorganization. In any
such case, appropriate adjustment (as determined reasonably and in good faith by
the Board of Directors of the Company) shall be made in the application of the
provisions set forth herein with respect to the rights and interests thereafter
of the Registered Holder, to the end that the provisions set forth in this
Section 2 (including provisions with respect to changes in and other adjustments
of the Purchase Price) shall thereafter be applicable, as nearly as reasonably
may be, in relation to any securities, cash or other property thereafter
deliverable upon the exercise of this Warrant. This Warrant shall remain
exercisable for the full term of the Exercise Period notwithstanding any
Reorganization.
          (f) Adjustments for Fundamental Transactions. If, at any time while
this Warrant is outstanding, (A) the Company effects any merger or consolidation
of the Company with or into another Person, (B) the Company effects any sale of
all or substantially all of its assets in one or a series of related
transactions, (C) any tender offer or exchange offer (whether by the Company or
another Person) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (D) the Company effects any reclassification of the Common Stock or
any compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (each
“Fundamental Transaction”), then, upon any subsequent exercise of this Warrant,
the Registered Holder shall have the right to receive, for each Warrant Share
that would have been issuable upon such exercise immediately prior to the
occurrence of such Fundamental Transaction, the number of shares of Common Stock
of the successor or acquiring corporation or of the Company, if it is the
surviving corporation, and any additional consideration (the “Alternate
Consideration”) receivable as a result of such merger, consolidation or
disposition of assets by a holder of the number of shares of Common Stock for
which this Warrant is exercisable immediately prior to such event. For purposes
of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Registered Holder shall be given the same choice as to the Alternate
Consideration it receives upon any exercise of this Warrant following such
Fundamental Transaction. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section 3(f)
and insuring that this Warrant (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.

-5-



--------------------------------------------------------------------------------



 



          (g) Notice of Adjustments. Whenever the number of Warrant Shares or
number or kind of securities or other property purchasable upon the exercise of
this Warrant or the Exercise Price is adjusted, as herein provided, the Company
shall give notice thereof to the Registered Holder, which notice shall state the
number of Warrant Shares (and other securities or property) purchasable upon the
exercise of this Warrant and the Exercise Price of such Warrant Shares (and
other securities or property) after such adjustment, setting forth a brief
statement of the facts requiring such adjustment and setting forth the
computation by which such adjustment was made. Upon the occurrence of each
adjustment of the Purchase Price pursuant to this Section 2, the Company at its
expense shall give notice of such adjustment of the Purchase Price to the
Registered Holder, which notice shall (i) state the number of Warrant Shares
(and other securities or property) purchasable upon the exercise of this
Warrant, (ii) the Purchase Price of such Warrant Shares (and other securities or
property) after such adjustment, and (iii) set forth the computation by which
such adjustment was made.
     3. Fractional Shares. The Company shall not be required upon the exercise
of this Warrant to issue any fractional shares, but shall pay the value thereof
to the Registered Holder in cash on the basis of the Fair Market Value per share
of Common Stock, as determined pursuant to subsection 2(e) above.
     4. Transfers, etc.
          (a) The Company will maintain a register containing the name and
address of the Registered Holder of this Warrant. The Registered Holder may
change its address as shown on the warrant register by written notice to the
Company requesting such change.
          (b) Subject to compliance with any applicable securities laws and the
terms and conditions set forth in this Warrant, this Warrant and all rights
hereunder are transferable, in whole or in part, upon surrender of this Warrant
with a properly executed assignment (in the form of Exhibit II hereto) at the
principal office of the Company (or, if another office or agency has been
designated by the Company for such purpose, then at such other office or
agency). The Company shall promptly register any such transferee requested by
the prior Registered Holder as the Registered Holder hereof.
     5. No Impairment. The Company will not, by amendment of its charter or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Registered Holder against impairment. The Company
shall take all commercially reasonable steps to maintain the listing and trading
of the Company’s shares of Common Stock on the Nasdaq Capital Market or a
national exchange. If the Company fails to make, when due, any payments provided
for hereunder, or fails to comply with any other provision of this Warrant, the
Company shall pay to the Holder such amounts as shall be sufficient to cover any
third party costs and expenses including, but not limited to, reasonable
attorneys’ fees, including those of appellate proceedings, incurred by the
Registered Holder in collecting any amounts due pursuant hereto or in otherwise
enforcing any of its rights, powers or remedies hereunder.

-6-



--------------------------------------------------------------------------------



 



     6. Limitation on Exercise. Notwithstanding anything to the contrary
contained herein, the number of shares of Common Stock that may be acquired by
the Registered Holder upon any exercise of this Warrant (or otherwise in respect
hereof) shall be limited to the extent necessary to insure that, following such
exercise (or other issuance), the total number of shares of Common Stock then
beneficially owned by such Registered Holder and its Affiliates (as defined
below) and any other Persons (as defined below) whose beneficial ownership of
Common Stock would be aggregated with the Registered Holder’s for purposes of
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), does not exceed 4.999% of the total number of issued and outstanding
shares of Common Stock (including for such purpose the shares of Common Stock
issuable upon such exercise). For such purposes, beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. Each delivery of a purchase form
hereunder will constitute a representation by the Registered Holder that it has
evaluated the limitation set forth in this paragraph and determined that
issuance of the full number of Warrant Shares requested in such purchase form is
permitted under this paragraph. This provision shall not restrict the number of
shares of Common Stock which a Registered Holder may receive or beneficially own
in order to determine the amount of securities or other consideration that such
Registered Holder may receive in the event of a merger or other business
combination or reclassification involving the Company as contemplated in Section
2(e) of this Warrant. This restriction may not be waived. For purposes of this
Section 1(d), “Affiliate” means any Person that, directly or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with a Person as such terms are used in and construed under Rule 144.
With respect to a Registered Holder, any investment fund or managed account that
is managed on a discretionary basis by the same investment manager as such
Registered Holder will be deemed to be an Affiliate of such Purchaser. For
purposes of this Section 1(d), “Person” means an individual or corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind.
     7. Notices of Record Date, etc. In the event:
          (a) the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time deliverable upon the exercise of this
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, or to receive any right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right; or
          (b) of any capital reorganization of the Company, any reclassification
of the Common Stock of the Company, any consolidation or merger of the Company
with or into another corporation, or any transfer of all or substantially all of
the assets of the Company; or
          (c) of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company, then, and in each such case, the Company will send or
cause to be sent to the Registered Holder a notice specifying, as the case may
be, (i) the record date for such dividend, distribution or right, and the amount
and character of such dividend, distribution or right, or (ii) the effective
date on which such reorganization, reclassification, consolidation, merger,
transfer, dissolution, liquidation or winding-up is to take place, and the time,
if any is to be fixed, as of

-7-



--------------------------------------------------------------------------------



 



which the holders of record of Common Stock (or such other stock or securities
at the time deliverable upon the exercise of this Warrant) shall be entitled to
exchange their shares of Common Stock (or such other stock or securities) for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up. Such notice shall be sent at least 10 days prior to the record date
or effective date for the event specified in such notice.
     8. Reservation of Stock; Registration. The Company will at all times
reserve and keep available, solely for issuance and delivery upon the exercise
of this Warrant, such number of Warrant Shares and other securities, cash and/or
property, as from time to time shall be issuable upon the exercise of this
Warrant. The Warrant Shares issuable upon exercise of this Warrant shall be
registered at the sole expense of the Company pursuant to the Registration
Statement (or, if necessary, another registration statement with the SEC)
described in the Purchase Agreement in order to permit the free tradability of
the Warrant Shares without restriction.
     9. Exchange or Replacement of Warrants.
          (a) Upon the surrender by the Registered Holder, properly endorsed, to
the Company at the principal office of the Company, the Company will, subject to
the provisions of Section 4 hereof, issue and deliver to or upon the order of
the Registered Holder, at the Company’s expense, a new Warrant or Warrants of
like tenor, in the name of the Registered Holder or as the Registered Holder
(upon payment by the Registered Holder of any applicable transfer taxes) may
direct, calling in the aggregate on the face or faces thereof for the number of
shares of Common Stock (or other securities, cash and/or property) then issuable
upon exercise of this Warrant.
          (b) Upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction or mutilation of this Warrant and (in the case of
loss, theft or destruction) upon delivery of an indemnity agreement (with surety
if reasonably required) in an amount reasonably satisfactory to the Company, or
(in the case of mutilation) upon surrender and cancellation of this Warrant, the
Company will issue, in lieu thereof, a new Warrant of like tenor.
     10. Notices. All notices and other communications from the Company to the
Registered Holder in connection herewith shall be mailed by certified or
registered mail, postage prepaid, or sent via a reputable nationwide overnight
courier service guaranteeing next business day delivery, to the address last
furnished to the Company in writing by the Registered Holder. All notices and
other communications from the Registered Holder to the Company in connection
herewith shall be mailed by certified or registered mail, postage prepaid, or
sent via a reputable nationwide overnight courier service guaranteeing next
business day delivery, to the Company at its principal office set forth below.
If the Company should at any time change the location of its principal office to
a place other than as set forth below, it shall give prompt written notice to
the Registered Holder and thereafter all references in this Warrant to the
location of its principal office at the particular time shall be as so specified
in such notice. All such notices and communications shall be deemed delivered
one business day after being sent via a reputable international overnight
courier service guaranteeing next business day delivery.

-8-



--------------------------------------------------------------------------------



 



     11. No Rights as Shareholder. Until the exercise of this Warrant, the
Registered Holder shall not have or exercise any rights by virtue hereof as a
shareholder of the Company. Notwithstanding the foregoing, in the event (i) the
Company effects a split of the Common Stock by means of a stock dividend and the
Purchase Price of and the number of Warrant Shares are adjusted as of the date
of the distribution of the dividend (rather than as of the record date for such
dividend), and (ii) the Registered Holder exercises this Warrant between the
record date and the distribution date for such stock dividend, the Registered
Holder shall be entitled to receive, on the distribution date, the stock
dividend with respect to the shares of Common Stock acquired upon such exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.
     12. Amendment or Waiver. Any term of this Warrant may be amended or waived
(either generally or in a particular instance and either retroactively or
prospectively) with the written consent of the Company and the holders of
Company Warrants representing at least two-thirds the number of shares of Common
Stock then subject to outstanding Company Warrants. Notwithstanding the
foregoing, (a) this Warrant may be amended and the observance of any term
hereunder may be waived without the written consent of the Registered Holder
only in a manner which applies to all Company Warrants in the same fashion and
(b) the number of Warrant Shares subject to this Warrant and the Purchase Price
of this Warrant may not be amended, and the right to exercise this Warrant may
not be waived, without the written consent of the Registered Holder (it being
agreed that an amendment to or waiver under any of the provisions of Section 2
of this Warrant shall not be considered an amendment of the number of Warrant
Shares or the Purchase Price). The Company shall give prompt written notice to
the Registered Holder of any amendment hereof or waiver hereunder that was
effected without the Registered Holder’s written consent. No waivers of any
term, condition or provision of this Warrant, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such term, condition or provision.
     13. Specific Performance. The Company acknowledges and agrees that the
Registered Holder may be irreparably damaged if any provision of this Warrant is
not performed in accordance with its terms or otherwise breached. Accordingly,
the Company agrees that the Registered Holder may be entitled, subject to a
determination by a court of competent jurisdiction, to injunctive relief to
prevent any such failure of performance or breach and to enforce specifically
this Warrant and any terms and provisions hereof.
     14. Section Headings. The section headings in this Warrant are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties.
     15. Governing Law. This Warrant will be governed by and construed in
accordance with the internal laws of the State of New York (without reference to
the conflicts of law provisions thereof). The Company hereby irrevocably
consents to the non-exclusive jurisdiction of the state and federal courts
located in New York City, New York in connection with any action or proceeding
arising out of or relating to this Warrant. In any such litigation the Company
agrees that the service thereof may be made by certified or registered mail
directed to the Company at the address of its principal executive office as set
forth in its public filings with the Securities and Exchange Commission.

-9-



--------------------------------------------------------------------------------



 



     16. Facsimile Signatures. This Warrant may be executed by facsimile
signature.
* * * * * * *

-10-



--------------------------------------------------------------------------------



 



     EXECUTED as of the Date of Issuance indicated above.

            AASTROM BIOSCIENCES, INC.
      By:           Name:           Title:        

-11-



--------------------------------------------------------------------------------



 



EXHIBIT I
PURCHASE FORM

      To: Aastrom Biosciences, Inc.   Dated: ___

     The undersigned, pursuant to the provisions set forth in the attached
Warrant (No. ___), hereby elects to purchase (check applicable box):
     o ___ shares of the Common Stock of Aastrom Biosciences, Inc. covered by
such Warrant; or
     o the maximum number of shares of Common Stock covered by such Warrant
pursuant to the cashless exercise procedure set forth in subsection 1(b).
     The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant. Such payment takes
the form of (check applicable box or boxes):

  o   $___ in lawful money of the United States; and/or

  o   the cancellation of such portion of the attached Warrant as is exercisable
for a total of ___ Warrant Shares (using a Fair Market Value of $______ per
share for purposes of this calculation) ; and/or

  o   the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 1(b), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 1(b).

                  Signature:               Address:                     

 



--------------------------------------------------------------------------------



 



EXHIBIT II
ASSIGNMENT FORM
     FOR VALUE RECEIVED, ______ hereby sells, assigns and transfers all of the
rights of the undersigned under the attached Warrant (No. ___) with respect to
the number of shares of Common Stock of Aastrom Biosciences, Inc. covered
thereby set forth below, unto:

                  Name of Assignee   Address   No. of Shares

     
 
   
Dated: _______________________
  Signature: _____________________________
 
   
Signature Guaranteed:
   
 
   
By: ________________________
   

The signature should be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program) pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934, as amended.

 